DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.  The applicant argues that the camera referenced in Ikushima does not apply to Figure 4.  However, the process of Ikushima where the camera is used to view the tail breaking would at least apply to a first process of Figure 3B in order to get in an initial height.  The claims, as currently written, do not exclude this type of method.  The independent claims do not include repeating the measurement.  Clarifying this language in the claims by adding a repetitive limitation would potentially teach over this section in Ikushima.  
As to Linnenkohl, the applicant argues that the reference does not teach recording as the adhesive is being applied.  However, in combination with Ikushima, these limitations are taught.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the limitation of multiple areas of the substrate occurs in the preamble.  When reading the preamble in the context of the entire claim, the recitation of deposition on multiple areas of the substrate is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The inclusion of a repetitive or multi deposition clause in the body of the claim may teach over the prior art.  Therefore, the current rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikushima (US 2010/0156970 A1) in view of Linnenkohl et al. (US 2012/0039524 A1)
As to claim 1, Ikushima teaches dispensing a volume of viscous adhesive from a nozzle onto a substrate (para 0014, 0060 Fig. 4), moving the nozzle away from the substrate such that a tail is formed (Fig. 4), and capturing multiple images of the nozzle moving away from the substrate including the instant when the tail breaks from the volume of viscous adhesive (paras 0055-0057):
[0057] The height of the liquid material having flowed out from the discharge orifice immediately before the separation from the discharge orifice (i.e., the distance from the lower end of the discharge orifice to the lower end of the liquid material having flowed out from the discharge orifice) h.sub.0 can be measured, for example, by using an image pickup device, e.g., a high-speed video camera. More specifically, the high-speed video camera is installed at a position horizontally spaced from the discharge orifice which is arranged so as to eject the liquid material vertically downwards, and a situation of the liquid material when it is discharged from the discharge orifice is recorded by the high-speed video camera. By analyzing a recorded image, the height h.sub.0 of the liquid material immediately before the separation from the discharge orifice can be measured. 

Thus, because it is a high speed video camera, it follows that multiple images are taken by definition in the form of video camera frames.  The disclosure of other embodiments, such as Fig. 4 or the prior art that may or may not use a camera does not negate the explicit disclosure of Ikushima that includes a high speed video camera to record the tail and separation from the viscous material.  However, Figures 3 and 4 explicitly show the nozzle moving away from a substrate; clearly this is how the material is deposited or an embodiment is disclosed that shows that it is known to deposit material in this manner.
Because Ikushima includes some ambiguity regarding when these measurements are performed, whether they are at different locations on the substrate as the dispensing operation commences, Linnenkohl et al. teaches dispensing viscous adhesives on multiple places on a substrate where their adhesive tail, or trail is monitored in its entirety by several cameras (para 0004) to monitor application as the adhesive is being applied in paras 0007-0013.  Therefore, it would be obvious that Ikushima include monitoring over the entirety of its deposition as taught by Linnenkohl to include more data points and monitor the adhesive more closely throughout.
As to claim 2, Linnenkohl et al. teaches having fixed cameras in order to keep the nozzle within the field of view of the imaging device (paras 0016-0032).
As to claim 3, these parameters are measured by video camera in Ikushima para 0057, for example.
As to claims 4-5, parameters are changed to avoid the creation of a satellite from the viscous droplet deposition as discussed in Ikushima paras 0055-0057, 0092-0103, for example, nozzle distance from the substrate, h2, relative to droplet height h0.
As to claim 6, Linnenkohl et al. collects and statistically analyses its data sets in paras 0063-0067.
As to claims 7-8, the image capturing device may be a high speed imaging capturing device in Ikushima paras 0055-0057, of which 500 frames per second is a variation of commercially available imaging equipment.
As to claim 9, Embodiment 2 describes a moving nozzle and substrate relative to each other to deposit on the desired area of the substrate over several places in Ikushima Figs 6-7, paras 0086-0089.
As to claims 10-12, it is inherent that a new substrate must be loaded and the nozzle should be positioned accordingly in a rest position to allow for the ease of changing/removing substrates.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouras et al. (US 6955946) in view of Ikushima and Linnenkohl et al.
As to claim 1, Bouras teaches dispensing a volume of viscous adhesive from a nozzle onto a substrate (abstract) and measuring the exact volume of viscous adhesive using a camera and weight sensors (Fig. 5, col. 3 lines 10-35, col. 4 lines 47-63, col. 6 lines 20-38).  Bouras does not explicitly measure the reproducibility of the viscous droplet based upon viewing the breaking of the droplet’s tail.  Ikushima teaches moving the nozzle away from the substrate such that a tail is formed (Fig. 4), and capturing multiple images of the nozzle moving away from the substrate including the instant when the tail breaks from the volume of viscous adhesive (paras 0055-0057) to avoid the creation of satellites from the viscous adhesive that affect its reproducibility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bouras to include the additional height measurements taught by Ikushima in order to prevent the formation of satallites.
Because Ikushima includes some ambiguity regarding when these measurements are performed, whether they are at different locations on the substrate as the dispensing operation commences, Linnenkohl et al. teaches dispensing viscous adhesives on multiple places on a substrate where their adhesive tail, or trail is monitored in its entirety by several cameras (para 0004) to monitor application as the adhesive is being applied in paras 0007-0013.  Therefore, it would be obvious that Ikushima and Bouras include monitoring over the entirety of its deposition as taught by Linnenkohl to include more data points and monitor the adhesive more closely throughout.

As to claim 2, Linnenkohl et al. teaches having fixed cameras in order to keep the nozzle within the field of view of the imaging device (paras 0016-0032).
As to claim 3, these parameters are measured by video camera in Ikushima para 0057, for example.
As to claims 4-5, parameters are changed to avoid the creation of a satellite from the viscous droplet deposition as discussed in Ikushima paras 0055-0057, 0092-0103, for example, nozzle distance from the substrate, h2, relative to droplet height h0.  Further, Bouras modifies several of these properties based upon the change in the droplet and desired size in cols. 4-5 et seq.
As to claim 6, Bouras teaches several different data sets that are captured and modified to gain the appropriate reproducible droplet size in cols. 4-5 et seq.
As to claims 7-8, the image capturing device may be a high speed imaging capturing device in Ikushima paras 0055-0057, of which 500 frames per second is a variation of commercially available imaging equipment.  Bouras equipment is as described in col. 6 lines 20-38.
As to claim 9, Ikushima Embodiment 2 describes a moving nozzle and substrate relative to each other to deposit on the desired area of the substrate over several places in Figs 6-7, paras 0086-0089.  Bouras teaches a similar process in col. 7 lines 1-35.
As to claims 10-12, it is inherent in Ikushima that a new substrate must be loaded and the nozzle should be positioned accordingly in a rest position to allow for the ease of changing/removing substrates.  Bouras, further, teaches that the nozzle is moved to a prime and purge station for a period of time in col. 5 lines 50-65.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715